DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-10, 12, 14, and 16 are pending in the application.
Applicant’s amendment to the claims, filed on September 2, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on September 2, 2022 in response to the advisory action mailed on August 23, 2022 and the final rejection mailed on May 10, 2022 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 5-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 12, 2021.
Claims 1, 9, 12, 14, and 16 are being examined on the merits.


Claim Objections
Claim 1 is objected to in the recitation of “the amino acid sequence identified in SEQ ID NO. 1” and in the interest of improving claim form and using a proper sequence identifier (37 CFR 1.821(d)), it is suggested that the noted phrase be amended to recite “the amino acid sequence of SEQ ID NO: 1”.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 9, 12, 14, and 16 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendment to claim 1. 

Claims 1, 9, 12, 14, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 1 (claims 9, 12, 14, and 16 dependent therefrom) is indefinite in the recitation of “wherein SEQ ID NO: 1 has the substitution S500I…” because SEQ ID NO: 1 is required to have serine at position 500. Because SEQ ID NO: 1 does not encompass an isoleucine at position 500, it is unclear as to how SEQ ID NO: 1 “has the substitution S500I”. The applicant may consider amending claim 1 to recite “A monooxygenase mutant with monooxygenase activity, wherein the monooxygenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except for the substitution S500I and optionally, one or more additional substitutions selected from the group consisting of M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L, wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 1”.

Claim Rejections - 35 USC § 112(a)
Claims 1, 9, 12, 14, and 16 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a monooxygenase mutant having monooxygenase activity and comprising the amino acid sequence of SEQ ID NO: 1, except for the substitution S500I, and optionally one or more of the additional substitution(s) M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L of SEQ ID NO: 1, does not reasonably provide enablement for the all monooxygenase mutants as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[a]iming at the defects of the prior art and the actual needs, the invention provides a monooxygenase mutant and a preparation method and application thereof, wherein the monooxygenase mutant improves the transformation efficiency and the stability and is beneficial to the application of the monooxygenase mutant in the pharmaceutical field” (p. 2, lines 15-18).
The breadth of the claims: As amended, the claims are drawn to or recite a monooxygenase mutant with monooxygenase activity, having the amino acid sequence identified in SEQ ID NO: 1, wherein SEQ ID NO: 1 has the substitution S500I and optionally, at least one additional substitution selected from the group consisting of M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L.
The term “has” in the recitation of “wherein SEQ ID NO: 1 has the substitution S500I…” is interpreted as being synonymous with “comprising” and inclusive of any additional substitution(s). As such, given a broadest reasonable interpretation, the claimed or recited monooxygenase mutant comprises at least an S500I mutation and any one or more additional modifications relative to the amino acid sequence of SEQ ID NO: 1. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on January 4, 2022) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on January 4, 2022), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed monooxygenase mutant – a monooxygenase mutant comprising the amino acid sequence of SEQ ID NO: 1, except for the single mutations M23L, M25A, A74D, M75L, A93E, P106R, L110F, M117A, T137R, W153F, R159L, M166L, M260L, A265E, M284I, C289S, C334L, A359E, M360I, M377V, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L439S, M457L, A474E, C479V, Q490K, I495F, I495V, I495A, S500I or M508L, and SEQ ID NO: 1, except for the combinations of mutations M25A-C479V, M25A-S500I, S500I-P106R, S500I-A265E, S500I-A474E, S500I-Q490K, S500I-A265E-M25A, S500I-A265E-P106R, S500I-A265E-A474E, S500I-A265E-Q490K, M377V-M25A-C289S, M377V-M25A-C479V, M377V-M25A-S500I, S500I-A265E-M25A-P106R, S500I-A265E-M25A-A474E, S500I-A265E-M25A-Q490K, S500I-A265E-M25A-A474E-P106R, S500I-A265E-M25A-Q490K-P106R, S500I-A265E-M25A-A474E-Q490K, S500I-A265E-M25A-A474E-Q490K-I495A, S500I-A265E-M25A-I495A, or S500I-A265E-M25A-A474E-I495A. Other than these specific substitution mutants, the specification fails to disclose any other working examples of monooxygenase mutants as encompassed by the claims. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating substitution variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for a seemingly infinite number of polypeptides as encompassed by the broad scope of the claims. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1, 9, 12, 14, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, the claims are drawn to or recite a monooxygenase mutant with monooxygenase activity, having the amino acid sequence identified in SEQ ID NO: 1, wherein SEQ ID NO: 1 has the substitution S500I and optionally, at least one additional substitution selected from the group consisting of M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L.
The term “has” in the recitation of “wherein SEQ ID NO: 1 has the substitution S500I…” is interpreted as being synonymous with “comprising” and inclusive of any additional substitution(s). As such, given a broadest reasonable interpretation, the claimed or recited monooxygenase mutant comprises at least an S500I mutation and any one or more additional modifications relative to the amino acid sequence of SEQ ID NO: 1. 
The specification discloses the actual reduction to practice of the following representative species of the genus of claimed monooxygenase mutants – a monooxygenase mutant comprising the amino acid sequence of SEQ ID NO: 1, except for the single mutations M23L, M25A, A74D, M75L, A93E, P106R, L110F, M117A, T137R, W153F, R159L, M166L, M260L, A265E, M284I, C289S, C334L, A359E, M360I, M377V, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L439S, M457L, A474E, C479V, Q490K, I495F, I495V, I495A, S500I or M508L, and SEQ ID NO: 1, except for the combinations of mutations M25A-C479V, M25A-S500I, S500I-P106R, S500I-A265E, S500I-A474E, S500I-Q490K, S500I-A265E-M25A, S500I-A265E-P106R, S500I-A265E-A474E, S500I-A265E-Q490K, M377V-M25A-C289S, M377V-M25A-C479V, M377V-M25A-S500I, S500I-A265E-M25A-P106R, S500I-A265E-M25A-A474E, S500I-A265E-M25A-Q490K, S500I-A265E-M25A-A474E-P106R, S500I-A265E-M25A-Q490K-P106R, S500I-A265E-M25A-A474E-Q490K, S500I-A265E-M25A-A474E-Q490K-I495A, S500I-A265E-M25A-I495A, or S500I-A265E-M25A-A474E-I495A.
The reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Given the unpredictability in the art of amino acid substitution, given that genus of claimed or recited monooxygenase mutants is defined solely by the single amino acid substitution S500I, and give that the genus of claimed or recited monooxygenase mutants encompasses species that are highly variant in their amino acid sequences, yet the specification discloses a relative few representative species of a widely variant genus, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

RESPONSE TO REMARKS: The applicant argues the rejections under 35 U.S.C. 112(a) are obviated by amendments to claims 1, 12 and 14 such that any additional amino acid modification(s) relative to SEQ ID NO:1 beyond those recited in the claims has/have been excluded.
The applicant’s argument is not found persuasive. Given a broadest reasonable interpretation, the amended claim 1 encompasses a monooxygenase mutant having monooxygenase activity and comprising at least the S500I mutation and any one or more additional modifications at any position(s) of SEQ ID NO: 1. For the reasons set forth above, particularly in view of the breadth of the claimed or recited monooxygenase mutant, it is the examiner’s position that the specification fails to adequately describe and enable the full scope of the claimed invention. 
In the interest of compact prosecution, the applicant may consider amending claim 1 to recite “A monooxygenase mutant with monooxygenase activity, wherein the monooxygenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except for the substitution S500I and optionally, one or more additional substitutions selected from the group consisting of M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L, wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 1”.

Claim Rejections - 35 USC § 101
Claims 1, 9, 12, 14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: As amended, claims 1, 12, and 14 are drawn to or recite a monooxygenase mutant with monooxygenase activity, having the amino acid sequence identified in SEQ ID NO: 1, wherein SEQ ID NO: 1 has the substitution S500I and optionally, at least one additional substitution selected from the group consisting of M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L.
The term “has” in the recitation of “wherein SEQ ID NO: 1 has the substitution S500I…” is interpreted as being synonymous with “comprising” and inclusive of any additional substitution(s). As such, given a broadest reasonable interpretation, the claimed or recited monooxygenase mutant comprises at least an S500I mutation and any one or more additional modifications relative to the amino acid sequence of SEQ ID NO: 1. 
Claims 9 and 16 are drawn to a composition comprising the mutant according to claim 1.
The reference of Bramucci et al. (US 2004/0267001 A1; cited on the IDS filed on July 31, 2020; hereafter “Bramucci”) discloses a Baeyer-Villiger monooxygenase isolated from Rhodococcus sp. phi2 (SEQ ID NO: 10 of Bramucci et al., claim 20), the amino acid sequence of the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase comprising an isoleucine at the position corresponding to the serine at residue 500 of SEQ ID NO: 1 of this application (see Appendix B sequence alignment at p. 27 of the Office action mailed on January 4, 2022).
The reference of UniProt Database Accession Number A0A369AK95 (April 2021, 1 page; cited on Form PTO-892 mailed on January 4, 2022) discloses a monooxygenase from Extensimonas vulgaris, the amino acid sequence having 83% sequence identity to SEQ ID NO: 1 and comprising an isoleucine at the position corresponding to the serine at residue 500 of SEQ ID NO: 1 (see Appendix C sequence alignment at pp. 28-29 of the Office action mailed on January 4, 2022).
Thus, given a broadest reasonable interpretation in light of the specification and the prior art, the monooxygenase mutant of claims 1, 12, and 14 is interpreted as encompassing a naturally-occurring monooxygenase (e.g., a monooxygenase from Rhodococcus sp. phi2 or Extensimonas vulgaris) and the composition of claims 9 and 16 is interpreted as encompassing the intracellular liquid milieu of a corresponding naturally occurring microorganism that produces the monooxygenase (e.g., Rhodococcus sp. phi2 or Extensimonas vulgaris). 
Patent Eligibility Analysis Step 1: The claims are drawn to compositions of matter, which are one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claimed monooxygenase mutant and composition are not considered to have markedly different characteristics from what occurs in nature, and the monooxygenase mutant and composition are considered to be law of nature exceptions. Accordingly, each of the monooxygenase mutant and the composition is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exceptions. 
Patent Eligibility Analysis Step 2B: The claims only recite the laws of nature and do not include any additional elements that could add significantly more to the judicial exceptions. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the claim amendment because the claimed monooxygenase mutant is not a natural product and distinguishes from a naturally occurring product. 
The applicant’s argument is not found persuasive. Given a broadest reasonable interpretation, the amended claims encompass a naturally occurring monooxygenase and for the reasons set forth above, the claims are directed to non-statutory subject matter. 
In the interest of compact prosecution, the applicant may consider amending claim 1 to recite “A monooxygenase mutant with monooxygenase activity, wherein the monooxygenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except for the substitution S500I and optionally, one or more additional substitutions selected from the group consisting of M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L, wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 1”.

Claim Rejections - 35 USC § 102
Claims 1, 9, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bramucci (supra).
As amended, claims 1, 12, and 14 are drawn to or recite a monooxygenase mutant with monooxygenase activity, having the amino acid sequence identified in SEQ ID NO: 1, wherein SEQ ID NO: 1 has the substitution S500I and optionally, at least one additional substitution selected from the group consisting of M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L.
The term “has” in the recitation of “wherein SEQ ID NO: 1 has the substitution S500I…” is interpreted as being synonymous with “comprising” and inclusive of any additional substitution(s). As such, given a broadest reasonable interpretation, the claimed or recited monooxygenase mutant comprises at least an S500I mutation and any one or more additional modifications relative to the amino acid sequence of SEQ ID NO: 1. 
Claims 9 and 16 are drawn to a composition comprising the mutant according to claim 1.
Regarding claims 1, 12, and 14, the reference of Bramucci discloses a Baeyer-Villiger monooxygenase isolated from Rhodococcus sp. phi2 (SEQ ID NO: 10 of Bramucci et al., claim 20), the amino acid sequence of the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase comprising an isoleucine at the position corresponding to the serine at residue 500 of SEQ ID NO: 1 of this application (see Appendix B sequence alignment at p. 27 of the Office action mailed on January 4, 2022). This anticipates claims 1, 12, and 14. 
In the interest of clarity, it is noted that while claims 12 and 14 limit the optional additional substitutions, claims 12 and 14 do not require additional substitutions. As such, the alternative of the single substitution of S500I is encompassed by claims 12 and 14. If the applicant intends for claims 12 and 14 to require additional substitution, the applicant may consider an amendment to recite “The mutant according to claim 1, wherein the mutant comprises at least one additional substitution selected from the group consisting of…”
Regarding claims 9 and 16, Bramucci discloses purification of the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase in a liquid buffer (paragraph [0263]). This anticipates claims 9 and 16.  
Therefore, Bramucci anticipates claims 1, 9, 12, 14, and 16 as written.

RESPONSE TO REMARKS: The applicant argues the claims as amended are drawn to a mutant monooxygenase with SEQ ID NO: 1, having a S500I substitution, and optionally at least one other mutation of an amino acid in SEQ ID NO:1 as specified. The applicant argues that the invention in the claims distinguishes from the mutant monooxygenase of Bramucci and is therefore novel and unanticipated by Bramucci.
The applicant’s argument is not found persuasive. Given a broadest reasonable interpretation, the amended claims encompass the monooxygenase of Bramucci and for the reasons set forth above, Bramucci anticipates the claimed invention. 
In the interest of compact prosecution, the applicant may consider amending claim 1 to recite “A monooxygenase mutant with monooxygenase activity, wherein the monooxygenase mutant comprises the amino acid sequence of SEQ ID NO: 1, except for the substitution S500I and optionally, one or more additional substitutions selected from the group consisting of M25A, P106R, A265E, M377V, A474E, Q490K, I495A, M23L, A74D, M75L, A93E, L110F, M117A, T137R, W153F, R159L, M166L, M260L, M284I, C289S, C334L, A359E, M360I, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L4398, M457L, C479V, I495F, 1495V and M508L, wherein the amino acid numbering corresponds to the amino acid sequence of SEQ ID NO: 1”.

Conclusion
Status of the claims:
Claims 1, 5-10, 12, 14, and 16 are pending in the application.
Claims 5-8 and 10 are withdrawn from consideration.
Claims 1, 9, 12, 14, and 16 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656